t c memo united_states tax_court eldo klingenberg petitioner v commissioner of internal revenue respondent docket no 9643-10l filed date p filed a petition for review of a lien and levy filing pursuant to sec_6320 and sec_6330 in response to r’s determinations that the collection actions were appropriate held r’s determinations are sustained eldo klingenberg pro_se najah j shariff for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition filed on date and amended on date for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination issued on date petitioner seeks review of respondent’s determinations to proceed with his levy for the through tax years and for his determination to proceed with a levy and the filing of a lien for the tax_year these collection actions stem from substitutes for returns respondent prepared pursuant to sec_6020 for petitioner’s through and tax years the issues for decision are whether petitioner received a statutory_notice_of_deficiency or had an opportunity to challenge the underlying liabilities and whether respondent’s settlement officer abused her discretion in determining that the proposed collection actions were appropriate 1the petition was filed timely as the u s postal service postmark indicates that it was mailed on date the 30th and last day to timely file the petition see sec_7502 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california petitioner is a self-employed plumber and a habitual nonfiler who last filed a federal_income_tax return for tax_year see klingenberg v commissioner tcmemo_2011_247 for the through and tax years petitioner neither filed federal_income_tax returns nor made any payments on his account ms sherron crowley who during the relevant period was a special enforcement procedures revenue_agent and whose job was to obtain returns from individuals who were considered high-income nonfilers was assigned to petitioner’s case special_agent crowley conducted an audit and examination for petitioner’s through tax years during this time she attempted to contact petitioner to have him voluntarily file the delinquent income_tax returns despite her efforts petitioner did not file any to determine petitioner’s income special_agent crowley began by looking at forms 1099-misc miscellaneous income issued to petitioner that third-party contractors had submitted to the internal_revenue_service irs she would then contact the contractors for their records relating to petitioner special_agent crowley discovered that some of the contractors had made payments to other individuals usually the plumbing parts suppliers for services petitioner had provided and these payments were not included on the amounts on the forms misc upon inquiry special_agent crowley learned that the contractors had received levy notices from the irs for any amounts payable to petitioner the contractors apparently believed that by writing the checks to the suppliers they could avoid sending money to the irs in response to the levy notices after contacting the contractors individual customers and the suppliers special_agent crowley reconstructed petitioner’s income special_agent crowley deducted from the receipts the costs of the supplies purchased from the suppliers when special_agent crowley had invoices for expenses but was unable to contact the particular customer she estimated the income for that project by applying an average of profit percentages that petitioner had made on his other contracts from all of this information she prepared a substitute for return for each taxable_year in the audit period on date respondent sent petitioner four notices of deficiency for his through tax years by certified mail to each of his two last known addresses one of these addresses was the same address petitioner provided as his current address on his petition with this court two of the notices of deficiency covered the taxable years through and two covered the taxable_year one of each type was sent to each of the two addresses petitioner did not petition this court for redetermination of any of the deficiencies on date respondent assessed the deficiencies and additions to tax for the through tax years on date respondent sent petitioner a notice_of_deficiency for his tax_year by certified mail to his last_known_address petitioner did not petition this court for redetermination of the deficiency on date respondent assessed a deficiency and additions to tax for petitioner’s tax_year on date respondent mailed petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising that respondent would on date file a notice_of_federal_tax_lien nftl for tax_year on date respondent received an incomplete copy of petitioner’s form request for a collection_due_process or equivalent_hearing which was postmarked on date but did not include an attachment thereto referenced on page of the form by letter dated date respondent requested that petitioner provide a complete collection_due_process cdp hearing request respondent received petitioner’s complete form cdp hearing request on date in an attachment petitioner requested a face-to-face hearing and demanded that the irs verify that all procedures were followed properly in the alternative petitioner asserted inter alia that if this liability is indeed a proper assessment and can be proven that it is authentic and owed i would like to discuss what collection alternatives are available to me to include but not limited to offer_in_compromise installment agreements and any other payment arrangements that may be available to me in this attachment petitioner did not assert that he did not receive a notice_of_deficiency for the tax_year on date respondent mailed petitioner a final notice and notice_of_intent_to_levy and notice of your right to a hearing final notice_of_intent_to_levy for the through and tax years this final notice_of_intent_to_levy showed that petitioner owed the following amounts year unpaid amount from prior notices additional penalty additional interest dollar_figure big_number big_number big_number -0- -0- dollar_figure big_number big_number big_number total dollar_figure big_number big_number big_number 2amounts have been rounded to the nearest whole dollar total big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on date respondent received a timely form request for a cdp hearing for the and tax years in an attachment petitioner again requested a face-to-face hearing and demanded that the irs verify that all procedures were followed properly he stated that he did not believe he was liable for tax that he should not be held responsible for the penalties accrued and that he wanted to challenge this ‘liability’ seeing that i never had a chance to challenge it before again in the alternative petitioner asserted that if this liability is indeed a proper assessment and can be proven that it is authentic and owed i would like to discuss what collection alternatives are available to me to include but not limited to offer_in_compromise installment agreements and any other payment arrangements that may be available to me finally petitioner claimed that i t is not my intention to discuss any issues that the irs or the courts considered to be frivolous if you have considered any of my prior issues that i raised in the past to be frivolous i hereby renounce them on date respondent informed petitioner that he had received the case for consideration in the seattle appeals_office on date then on date settlement officer kimberly a martin of the sacramento appeals_office sent petitioner a letter acknowledging receipt of his request for a cdp hearing and scheduling a telephone cdp hearing on date in that letter officer martin advised petitioner that he would be allowed a face-to-face hearing only if he raised nonfrivolous issues the letter also stated you are not able to dispute the liability because you were sent a statutory_notice_of_deficiency on for tax years through to your tucker road address which is also your current address officer martin’s date letter further explained that in order for her to consider collection alternatives petitioner had to provide a form 433-a collection information statement for wage earners and self-employed individuals signed income_tax returns for the and tax years and proof that all required estimated_tax payments presumably for the tax_year were made at the appointed time officer martin called petitioner for the cdp telephone hearing petitioner did not participate in the scheduled date telephone hearing instead he sent officer martin a letter dated date objecting that the date set did not give him enough time to prepare and stating that he had a prior engagement which could not be reschedule and was unable to participate in the telephone conference in the letter petitioner again asserted that he wanted a face-to-face collection_due_process_hearing did not receive a statutory_notice_of_deficiency for through and would not be providing any information on the and tax years on date officer martin mailed petitioner a followup letter expressing regret that petitioner was not available for the hearing and pointing out that petitioner had not as the original letter requested called before the telephone hearing to reschedule it if the set time was not convenient that letter also noted petitioner’s failure to comply with the requirements for collection alternatives eligibility which would have made him eligible for a face-to-face hearing including his failure to provide the requested information and file delinquent tax returns officer martin then explained that since you claim you never received the statutory_notice_of_deficiency and the assessments are based on substitute for returns because you do not voluntarily file a return i will give you an opportunity to file original returns for tax years and please provide full and complete documentation of all deductions which is required for an audit_reconsideration she gave petitioner until date to respond and submit the delinquent income_tax returns and any relevant information for her consideration officer martin explained that if petitioner did not respond by the deadline the letter would constitute a correspondence hearing and that she would be making her determination using the information in the file officer martin included with this letter certified account transcripts for petitioner’s years at issue a certified date mailing list reflecting the mailing of the notices of deficiency to petitioner and copies of the statutory notices of deficiency for the through tax years petitioner did not respond or provide officer martin with any of the requested information by date subsequently officer martin made her determination and prepared the case for closure on date respondent issued petitioner a notice_of_determination sustaining the levy and lien actions and noting petitioner was not eligible for any collection alternatives in petitioner’s date amended petition he stated that respondent failed to provide petitioner with a face-to-face collection_due_process cdp hearing which petitioner specifically requested for respondent has failed to show that respondent followed all proper procedures as required_by_law petitioner never received a notice_of_deficiency for the tax_year and therefore was also not given the opportunity to challenge the underlying tax_liability a trial was held on date in los angeles california i standard of review opinion sec_6330 permits challenges to the existence or amount of the underlying liability in collection proceedings only where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to challenge the liability if the validity of the underlying tax_liability is not properly at issue we will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 however where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo id a administrative record rule under the golsen_rule we follow the law of the court_of_appeals for the ninth circuit to which this case absent a stipulation to the contrary is appealable see 54_tc_742 aff’d 445_f2d_985 10th cir that court has limited the review of the administrative determination to the administrative record see 568_f3d_710 9th cir our review is confined to the record at the time the commissioner’s decision was rendered aff’g in part tcmemo_2006_166 b whether petitioner received the notices of deficiency petitioner asserts that he never had an opportunity to dispute his underlying tax_liabilities he contends that he never received notices of deficiency for the periods at issue respondent contends that the notices were properly mailed by certified mail to petitioner’s last_known_address the presumption of official regularity and delivery arises if the record reflects that a notice_of_deficiency was properly mailed to the taxpayer 114_tc_604 see also 724_f2d_808 9th cir proper mailing includes mailing by certified mail to the taxpayer’s last_known_address sego v commissioner t c pincite if the presumption applies this court may find that a taxpayer received the notice if he fails to rebut the presumption see conn v commissioner tcmemo_2008_186 where the presumption of official regularity and delivery arises receipt of the notice_of_deficiency will be presumed in the absence of strong evidence to the contrary see sego v commissioner t c pincite a taxpayer’s self-serving claim that he did not receive the notice_of_deficiency will generally be insufficient to rebut the presumption our determination of whether a taxpayer has received a notice_of_deficiency so as to preclude a challenge to the underlying tax_liability under sec_6330 is made ‘on the preponderance_of_the_evidence ’ 114_tc_604 see also figler v commissioner tcmemo_2005_230 casey v commissioner tcmemo_2009_131 petitioner relies upon three cases barnes v commissioner tcmemo_2010_30 campbell v commissioner tcmemo_2012_82 and conn v commissioner tcmemo_2008_186 petitioner argues that these three cases stand for the proposition that the receipt of a notice_of_deficiency not its mailing is the relevant event we agree barnes was before the court on a motion for summary_judgment in that case the court explained that summary_judgment is appropriate where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law the taxpayer in barnes had not yet been given an opportunity to testify at trial and of particular importance the notice_of_deficiency had been returned to the irs thus there was no dispute that the taxpayer did not actually receive the notice_of_deficiency under the specific facts of that case because there was no evidence the taxpayer had refused delivery the court found that the taxpayer had not been given a prior opportunity to contest the underlying liability and remanded the case to appeals barnes is significantly different from petitioner’s case here the case is not before the court on a motion for summary_judgment and the statutory notices of deficiency were never returned to respondent additionally in the case at hand petitioner was given an opportunity by officer martin to contest the underlying liability but chose not to do so campbell is also significantly different from petitioner’s case campbell was likewise before the court on a motion for summary_judgment and again the statutory_notice_of_deficiency had been returned to the commissioner by the u s postal service besides unlike petitioner in the case at hand the taxpayer in campbell was never given an opportunity for audit_reconsideration as a forum to contest the underlying liability finally in conn the court did discuss the fact that mailing alone can be insufficient under sec_6330 but in the very next paragraph the court explained that if the statutory_notice_of_deficiency was sent by certified mail the presumption of official regularity arises and if the taxpayer does not rebut the presumption the court may find that the taxpayer did receive the notice_of_deficiency respondent has shown that the notices of deficiency were mailed by certified mail to petitioner’s last known mailing address which is also his current mailing address the notices of deficiency were not returned to respondent as undeliverable petitioner has regularly received mail from the irs at that same address therefore respondent is entitled to the presumption of official regularity petitioner failed to rebut the presumption of official regularity and we conclude that he received the notices of deficiency therefore petitioner is not entitled to challenge his underlying liabilities and we will review respondent’s administrative determination for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c pincite ii review for abuse_of_discretion sec_6320 and b provides that a taxpayer shall be notified in writing by the commissioner of the filing of a notice_of_federal_tax_lien and provided with 3petitioner was given the opportunity to contest the underlying liabilities in the cdp correspondence officer martin explicitly informed petitioner that she would accept returns from him for the years at issue and would initiate an audit_reconsideration this was an opportunity to contest the underlying liabilities petitioner could have properly prepared his delinquent tax returns reflecting the amounts he believed he owed petitioner chose not to avail himself of this procedure petitioner was again given the opportunity to provide tax returns for the through and tax years this time respondent’s counsel after the filing of the petition in this case offered to allow petitioner to file returns for the years at issue petitioner again chose not to prepare the returns and contest the underlying liabilities petitioner has had multiple opportunities to contest the underlying liabilities an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 sec_6331 authorizes the commissioner to levy upon property or property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to an unpaid tax_liability only if the commissioner has given written notice to the taxpayer days before the levy sec_6330 requires the commissioner to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the first levy is made if an administrative hearing is requested the hearing is to be conducted by the appeals_office sec_6320 sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise any relevant issue with regard to the commissioner's intended collection activities including spousal defenses challenges to the appropriateness of the proposed collection actions and alternative means of collection sec_6330 see also sego v commissioner t c pincite goza v commissioner t c pincite taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6320-1 sec_301_6330-1 proced admin regs a denial of a face-to-face hearing although a sec_6330 hearing may consist of a face-to-face hearing a proper hearing may also occur by telephone or by correspondence under certain circumstances 117_tc_183 115_tc_329 sec_301_6330-1 q a-d6 proced admin regs petitioner never raised any nonfrivolous issue he repeatedly demanded that officer martin explain the procedures or laws that were followed and argued that he did not have the opportunity to contest the underlying liabilities however petitioner never presented any evidence that the underlying liabilities were incorrect nor did he suggest a collection alternative or submit any of the requested financial information or income_tax returns and estimated_tax payments for it was not an abuse_of_discretion for officer martin to deny petitioner a face-to-face hearing see eg seaver v commissioner tcmemo_2012_55 slip op pincite b denial of offer-in-compromise among the issues that may be raised at appeals are offers of collection alternatives such as offers-in-compromise and installment agreements sec_6330 the court reviews the appeals officer’s rejection of an offer-in-compromise or an installment_agreement to decide whether the rejection was arbitrary capricious or without sound basis in fact or law and therefore an abuse_of_discretion skrizowski v commissioner tcmemo_2004_229 even if petitioner’s statement on his attachment to form that he would like to discuss what collection alternatives are available to me to include but not limited to offer_in_compromise installment agreements and any other payment arrangements that may be available to me could be construed as an informal offer or an offer to make an offer-in-compromise or agree to an installment_agreement officer martin did not abuse her discretion in refusing to process an offer or an installment_agreement petitioner never suggested any collection alternatives and never even bothered to respond to officer martin’s date letter petitioner did not file his and federal_income_tax returns file form 433-a or produce evidence of or make any estimated_tax payments for petitioner did not qualify for a collection alternative see internal_revenue_manual pt date a processable offer must be returned when the investigation reveals the taxpayer has not remained in filing compliance see also huntress v commissioner tcmemo_2009_161 finding no abuse_of_discretion in the appeals officer’s rejection of collection alternatives where the taxpayer offered none and failed to provide financial information rodriguez v commissioner tcmemo_2003_153 the commissioner’s decision not to process an offer_in_compromise or a proposed collection alternative from taxpayers who have not filed all required tax returns is not an abuse_of_discretion in making their determination officer martin and or her supervisor appeals team manager marlene m okajima verified that all requirements of applicable law and administrative procedure had been met petitioner never offered a concrete collection alternative or raised any nonfrivolous issues and did not provide the requested forms 433-a or any other financial information thus they did not abuse their discretion in acting as they did on respondent’s behalf iii sec_6673 penalty we believe petitioner’s case to be appropriate for a sec_6673 penalty sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure on a taxpayer for instituting or maintaining proceedings primarily for delay or in which the taxpayer’s position is frivolous or groundless a position is ‘frivolous’ where it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir petitioner has been warned of the potential for a sec_6673 penalty in the letter dated date respondent informed petitioner that he had taken a specified frivolous position identified in irs notice_2008_14 2008_4_irb_310 and warned him that if he continued to do so the court might impose monetary sanctions of up to dollar_figure petitioner is no stranger to the tax_court in a previous case where petitioner raised the same arguments as in this case we stated petitioner never raised any nonfrivolous issue klingenberg v commissioner tcmemo_2011_247 we conclude that this case warrants the imposition of a sec_6673 penalty and therefore impose a penalty of dollar_figure to be paid to the united_states we consider it an abuse of our process that t axpayers with genuine controversies were delayed while we considered this case solomon v commissioner tcmemo_1993_509 aff’d without published opinion 42_f3d_1391 7th cir furthermore groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments both appellants say that the penalties stifle their right to petition for redress of grievances but there is no constitutional right to bring frivolous suits see 461_us_731 103_sct_2161 76_led_277 people who wish to express displeasure with taxes must choose other forums and there are many available coleman v commissioner f 2d pincite we are mindful that respondent having received no help from petitioner has computed the maximum_tax which may be due for each of the eight years at issue here because the payment of this tax is now delinquent by up to years the accrued interest and additions to tax for failure_to_file returns or make estimated_tax payments plus the tax now exceed dollar_figure million this amount respondent is unlikely to collect nevertheless even though only a token amount given petitioner’s actions a sec_6673 penalty is appropriate here we have in accordance with our general first-time penalty imposition for other taxpayers exercised restraint in penalizing petitioner under sec_6673 however if petitioner insists on continuing to waste the time of this court when he cannot be bothered to voluntarily file his returns we will be inclined to impose a significantly higher sec_6673 penalty in the future the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
